Citation Nr: 0005295	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement, on an accrued basis, to service connection 
for malignant melanoma with metastasis as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1971 to 
August 1979.  The appellant is his surviving spouse.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By means of an October 1996 order, the Board 
remanded this case for further development.  Additional 
development has been accomplished and the case is now 
returned to the Board for a decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was first diagnosed with malignant melanoma 
in 1994.

3.  At the time of the veteran's death, there was a pending 
claim for service connection for skin cancer.  

4.  The veteran died in August 1994 as a result of acute 
renal failure, due to metastatic melanoma, due to cerebral 
metastasis.  Other significant conditions contributing to 
death were seizure disorder.

5.  The veteran's causes of death were first shown many years 
after separation from service and are not related to any 
disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The causes of the veteran's death, malignant melanoma, 
renal failure, cerebral metastasis, and a seizure disorder, 
were not incurred in service, may not be presumed to have 
been incurred in service, and were not incurred due to 
ionizing radiation exposure in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (1999).

2.  The criteria for entitlement to accrued benefits on the 
basis of service connection for malignant melanoma with 
metastasis as due to exposure to ionizing radiation are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5121 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.1000 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record indicates that the veteran was exposed 
to ionizing radiation in service and that he suffered from 
malignant melanoma, which resulted in his death.  The record 
also indicates that prior to his death, he had a pending 
claim for service connection for melanoma.  Given these 
facts, the Board finds sufficient evidence for a well-
grounded claim under the relaxed standards set forth under 
38 C.F.R. §§ 3.311.  The Board further finds that all 
relevant facts have been properly developed, and that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The appellant contends that the veteran was exposed to 
ionizing radiation during active duty service which resulted 
in the metastatic malignant melanoma and his death.  The 
service medical records do not indicate that the veteran 
suffered from melanoma or any of the other conditions which 
lead to the veteran's death.  The post-service medical 
evidence of record indicates that in 1994, the veteran was 
diagnosed with metastatic malignant melanoma to the lungs and 
brain.  He died in August 1994 as a result of acute renal 
failure, due to metastatic melanoma, due to cerebral 
metastasis.  Other significant conditions contributing to 
death were seizure disorder.

Service personnel records, to include DD Form 1141, confirm 
that the veteran was in fact exposed to ionizing radiation 
during service.  A letter from the Naval Dosimetry Center, 
dated in July 1997, indicates that the veteran's total gamma 
plus neutron dose was 01.218 rem.  The total skin dose was 
00.020 rem.

In an opinion letter dated in October 1997, the Chief Public 
Health and Environmental Hazards Officer stated that the 
CIRRPC Science Panel Report did not provide screening doses 
for malignant melanomas or other forms of skin cancer.  Skin 
cancer has usually been attributed to ionizing radiation at 
high doses, e.g., several hundred rads.  Malignant melanomas 
did not appear to be caused by ionizing radiation (Mettler 
and Upton, Medial Effects of Ionizing Radiation, 2nd edition, 
1995, page 195).  In light of this, it was concluded that it 
was unlikely that the veteran's malignant melanoma could be 
attributed to ionizing radiation in service.  Based on this 
opinion and entirety of the evidence of record, the Director, 
Compensation and Pension Service concluded, in an opinion 
dated in October 1997, that there was no reasonable 
possibility that the veteran's disability was the result of 
inservice exposure to radiation.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304.  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  A 
chronic disease manifested to a compensable degree within one 
year after separation from service will be considered to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection can be established for the cause of the 
veteran's death if it is established that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312.

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" includes all 
forms of cancer.  The regulation states that, if the veteran 
has one of the radiogenic diseases, the case will be referred 
to the Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  
38 C.F.R. § 3.311.

Periodic monthly benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decision, or those based on evidence in the file 
at date of death and due and unpaid, shall upon the death of 
such individual be paid to the survivor, including the 
veteran's spouse.  The survivor may receive accrued benefits 
that are due and unpaid for a period not to exceed two years 
prior to the last day of the month before the veteran's 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. §§ 3.500(g), 
3.1000(a).  The evidence of record indicates that the veteran 
had a pending claim for service connection for skin cancer 
prior to his death.

The Board has considered the evidence of record and the 
applicable laws and finds that the appellant's claims must be 
denied.  First, the record does not show any evidence of 
malignant melanoma or other disabilities which resulted in 
the veteran's death during service or within one year after 
separation from service.  These conditions were first shown 
many years after separation from service.  In addition, there 
is no medical evidence of record which links any event, 
injury or disease in service to the veteran's melanoma or 
other causes of death.  While the veteran was exposed to 
radiation in service and skin cancer is considered a 
radiogenic disease, opinions from the Under Secretaries for 
Health and Benefits indicate that the veteran's melanoma was 
not due to his inservice exposure to radiation.  Given these 
facts, the Board finds that service connection for melanoma, 
on an accrued basis, and for the cause of the veteran's 
death, must be denied.



ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement, on an accrued basis, to service connection for 
malignant melanoma with metastasis as due to exposure to 
ionizing radiation is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

